                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION


Russell E. McAllister, III,                  )
                                             )              C/A No. 7:18-1953-TMC
                       Plaintiff,            )
                                             )
       v.                                    )                      ORDER
                                             )
                                             )
Sheriff Steve Mueller and Warden             )
Cherokee County Detention Center,            )
                                             )
                       Defendants.           )
                                             )


       Plaintiff Russell E. McAllister, III (“McAllister”), a state pre-trial detainee proceeding

pro se, filed this action pursuant to 28 U.S.C. § 2241. (ECF No. 1). In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for

pretrial handling. Before the court is the magistrate judge’s Report and Recommendation

(“Report”), recommending that the court dismiss this action without prejudice and without

service of process. (ECF No. 10). McAllister timely filed objections to the Report (ECF No. 15)

and also a motion to amend his petition (ECF No. 16). Because McAllister did not attach a

proposed amended petition, the court gave McAllister an opportunity to file a proposed amended

petition for the court to review and determine if it cured the deficiencies set out in the Report.

(ECF No. 23). McAllister subsequently filed a proposed amended petition, which the Clerk, as

directed by the court, filed as an attachment to the motion to amend. (ECF No. 16-2).

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). The court need not conduct a de novo review when a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In that
case, the court reviews the Report only for clear error. See Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       In her Report, the magistrate judge recommends that this action be dismissed without

prejudice because McAllister has not exhausted his state remedies, and moreover that this court

should abstain under the Younger abstention doctrine. (Report at 5 n.2, 5-6).1 In his objections,

McAllister set forth four objections.

       In his first objection, McAllister contends that the magistrate judge erred in stating in the

background section of the Report that McAllister was raising whether there was probable cause

to support his arrest warrant when he states he was actually arguing the search warrant was not

supported by probable cause. (ECF No. 15 at 2). In his second objection, McAllister notes that

the magistrate judge stated in the background section of the Report that McAllister has been

incarcerated for over 150 days without being indicted or provided a preliminary hearing. Id. at

2. McAllister states that this remains the case.        McAllister does not really object to the

magistrate judge’s recitation of facts. Rather, he agrees with it and emphasizes he still has not

been indicted or received a preliminary hearing. Id. at 3. In his third objection, McAllister

contends that “[t]he arrest warrant is very bias[ed], and states that he “did commit the crime of

distribution” without any corroboration. Id. In his fourth objection, McAllister contends that

“double jeopardy is a possibility.” Id. at 3-4. McAllister contends that he had previously been

arrested in August 2017, and that the drugs could have been left at his girlfriend’s house from

that drug offense or belonged to his girlfriend. Id. at 4.

       McAllister’s objections, however, are meritless. None of these objections address the

dispositive portions of the Report regarding exhaustion. As the magistrate judge stated (Report

at 3-4), before a state prisoner can seek federal habeas relief under § 2241, he must first exhaust



       1
        Younger v. Harris, 401 U.S. 37, 43-44 (1971).
                                               2
any state court remedies that may be available. O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999)

(noting state prisoner must give the state courts an opportunity to act on his claims before he

presents those claims to a federal court in a habeas corpus petition); Braden v. 30th Judicial

Circuit Court, 410 U.S. 484, 489-92 (1973) (noting requirement for exhaustion of “all available

state remedies as a prelude to this [§ 2241] action”); Durkin v. Davis, 538 F.2d 1037, 1041 (4th

Cir. 1976) (“Until the State has been accorded a fair opportunity by any available procedure to

consider the issue and afford a remedy if relief is warranted, federal courts in habeas proceedings

by state [inmates] should stay their hand.” (internal quotation marks omitted)). Accordingly, the

petition is dismissed without prejudice.

         Along with his objections, McAllister also filed a motion to amend his petition. (ECF

No. 16). Because he did not include a proposed amended petition, the court gave him an

opportunity to file a proposed amended petition for the court to consider. (ECF No. 23).

McAllister filed a proposed amended petition, which was docketed, at the court’s direction, as an

attachment to the motion to amend. (ECF No. 16-2).2 The court has reviewed the proposed

amended petition, and finds it would not cure the deficiencies noted in the Report. The claims

remain unexhausted. A court should deny leave to amend if amendment would be futile, the

moving party has acted in bad faith, or amendment would be prejudicial to the opposing party.

United States v. Pittman, 209 F.3d 314, 317 (4th Cir. 2000). Here, amendment would be futile

because the claims remain unexhausted. Accordingly, the court denies McAllister’s motion to

amend.

         Based on the foregoing, the court adopts the Report (ECF No. 10). Therefore, this action

is DISMISSED without prejudice. Additionally, Petitioner’s motion to amend and to appoint



         2
        McAllister also attached a motion for the appointment of counsel to his proposed
amended petition. (ECF No. 16-3). As the court is dismissing this action, this motion is denied
as moot.
                                                3
counsel (ECF No. 16) is DENIED.3

       IT IS SO ORDERED.



                                                             s/Timothy M. Cain
                                                             United States District Judge

November 2, 2018
Anderson, South Carolina




       .




       3
         Unlike in a § 2254 or § 2255 proceeding, it is not necessary for a petitioner to obtain a
certificate of appealability to appeal an order dismissing a § 2241 petition. Sanders v. O'Brien,
376 Fed. App’x 306, 307 (4th Cir. 2010).
                                                   4
